IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40272
                          Conference Calendar
                           __________________


DON WAYNE BASEY,

                                       Plaintiff-Appellant,

versus

LESLIE W. WOODS ET AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. C-95-CV-20
                        - - - - - - - - - -
                         (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     A district court may sua sponte dismiss an action for

failure to prosecute or to comply with any court order.    Fed.

R. Civ. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th

Cir. 1988).    A sua sponte dismissal by the district court

pursuant to Rule 41(b) must be upheld on appeal unless the court

determines that the district court abused its discretion in

choosing that sanction.     McNeal v. Papasan, 842 F.2d 787, 789-90


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-40272
                                  -2-

(5th Cir. 1988).   However, the scope of the district court's

discretion is narrow when a statute of limitations would bar

reprosecution of a suit dismissed without prejudice under Rule

41(b).   Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190-91 (5th

Cir. 1992).   As there is no federal statute of limitations for

§ 1983 actions, the federal courts borrow the forum state's

general personal injury limitations period, Henson-El v. Rogers,

923 F.2d 51, 52 (5th Cir.), cert. denied, 501 U.S. 1235 (1991),

which in this case is two years.    Tex. Civ. Prac. & Rem. Code

Ann. § 16.003 (West 1994).

     The district court dismissed Don Wayne Basey's action after

Basey did not comply with a previous district court order

directing Basey to obtain and send to the district court's

clerk's office certification of his inmate account balance for

determination of Basey's in forma pauperis status.    The district

court had previously warned Basey that failure to comply with the

order would result in dismissal of Basey's action.    The dismissal

was without prejudice.

     Additionally, as Basey's claims were based on events which

occurred on or about November 1, 1994, or after that date, the

statute of limitations on Basey's claims will not run until

approximately November 1, 1996.    The district court did not abuse

its discretion in dismissing Basey's action.

     Basey's motions for production of documents, for admission

of policies into evidence, and to appear in appellate court are

DENIED as unnecessary.

     AFFIRMED.   MOTIONS DENIED.